Citation Nr: 0632788	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-14 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under Title 38, United States 
Code, Section 1151, for a voiding dysfunction.

2.  Entitlement to compensation under Title 38, United States 
Code, Section 1151, for an erectile dysfunction.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 30, 1942, to 
April 14, 1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

The Board notes that the veteran's representative raised the 
issue of whether a clear and unmistakable error (CUE) was 
committed by the RO in its August 1979 rating decision 
denying entitlement to service connection for an anxiety 
disorder.  Although the representative makes the argument 
that the CUE claim is encompassed in the claim before the 
Board of whether new and material evidence has been 
submitted, the Board finds that it does not have jurisdiction 
over the CUE claim and it must be referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained no additional disability during the 
July 1993 radical prostatectomy as a result of some fault on 
the part of VA in providing that treatment.

3.  The RO denied entitlement to service connection for 
anxiety neurosis in an August 1979 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

4.  The RO most recently determined that new and material 
evidence had not been obtained to reopen the previously 
denied claim of entitlement to service connection for anxiety 
neurosis in a May 2003 rating decision.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal the continued denial.

5.  Evidence obtained since RO decision of May 2003 does not 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  Criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for a voiding dysfunction have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).

2.  Criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for an erectile dysfunction have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).

3.  Tthe RO decision of May 2003 denying service connection 
for anxiety neurosis is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  New and material evidence to reopen the claim for service 
connection for anxiety neurosis has not been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2003, April 2003, August 2003, 
and September 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in March 2006 as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the notices provided with respect to the veteran's request to 
reopen his claim of entitlement to service connection for 
anxiety neurosis meet the standard of specificity set out in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) as notices have 
included the reason for which his initial claim was denied 
and why the claim has been denied an additional five times 
between 1979 and the current rating on appeal.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in May 2006.  Although the veteran's representative 
requested at the hearing before the Board that the veteran be 
scheduled for a VA examination to determine if the 
psychiatric disorder he currently experiences began prior to 
service, the Board finds that additional development of the 
medical record is not required in order for VA to comply with 
the mandate of 38 C.F.R. § 3.159(c) because the medical 
evidence of record includes medical findings dated 
contemporaneous with the veteran's brief period of service in 
1943, as well as a VA examination report dated in 1975, and 
the veteran has not provided any additional evidence to 
suggest that the current record cannot be relied upon in 
making a determination as to the state of his disability in 
1943.  As such, it appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Section 1151 Compensation

The veteran contends that he has a voiding dysfunction and an 
erectile dysfunction as results of a prostatectomy performed 
at a VA medical facility.  The veteran testified before the 
Board in May 2006 that he did not recall when either 
dysfunction started.  His representative simply asserts that 
the disabilities began subsequent to various surgeries 
performed by VA medical personnel.

The evidence of record shows that the veteran had a 
transurethral resection of the prostate in July 1979 without 
any problems to follow as a result of the surgery.  He  later 
underwent a radical prostatectomy in July 1993 and was 
discharged from the VA medical facility without any 
complications noted.  The diagnosis rendered in August 1993 
was retropubic radical prostatectomy.  


In March 1994, the veteran was treated for gallstones.  At 
that time, he also had a malleable penile prosthetic 
surgically placed.  The diagnosis was impotence of organic 
nature and there is nothing in the medical record even 
remotely suggesting that the veteran developed impotency, an 
erectile dysfunction, as a result of the surgery performed 
the previous year.  In October 1994, the veteran underwent 
surgery to remove gallstones.  It was noted that a gastric 
tube as well as a catheter were inserted, but there is 
nothing in the record reflecting a urinary dysfunction.

The veteran underwent follow-up evaluation for prostate 
cancer in August 1995 and it was noted that he was doing well 
with no complaints.  It was specifically reported that the 
veteran stated that he did not have any urinary problems.  
More recently, the veteran had no complaints at a routine 
follow-up in February 2001 and he was noted to be feeling 
well with all genitourinary issues stable in October 2001.  
The veteran required inpatient treatment in September 2003 
when he was determined to have a pituitary mass and there was 
no mention of any urinary and/or erectile dysfunction.  The 
relevant portion of his prior medical history included a 
reference to the penile prosthesis.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  (1) 
disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this veteran's claim.  38 C.F.R. § 3.361(b) states 
that, to determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

Given the evidence as outlined above, the Board first finds 
that there is no evidence of a currently diagnosed voiding 
dysfunction.  Although the veteran has submitted statements 
to VA and testified before the Board that he experiences 
urgency when he feels the need to urinate, his medical 
records do not show that he has made those complaints to 
medical personnel or been treated for any type of voiding 
dysfunction.  Absent evidence of an actual disease or injury, 
the basic compensation statutes cannot be satisfied.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001).  Therefore, the Board finds that compensation under 
Section 1151 must be denied for a voiding dysfunction because 
there is no medical evidence of such a disability being 
present much less caused by VA treatment.

As for the veteran's claim that treatment for prostate cancer 
caused his need for a penile prosthetic, there is simply no 
medical evidence to support that contention.  The evidence of 
record clearly shows that the veteran had impotency found to 
be of an organic nature that began well after his radical 
prostatectomy.  Included in the records surrounding the 
placement of the prosthetic, there is no mention of the 
erectile dysfunction being caused by any type of surgical 
intervention.  Although the Board may find that there is 
additional disability that in the grand scheme of things 
occurred subsequent to VA treatment, there is absolutely no 
medical evidence to support a finding that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability.  The veteran is certainly 
competent to state the nature of his condition, but there is 
no evidence of his having medical training so as to allow his 
very general statements to be sufficient to establish a 
relationship between two events that are not coupled in his 
medical records.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, compensation under Section 1151 
must also be denied for an erectile dysfunction.

New and Material Evidence

The veteran first sought entitlement to service connection 
for a nervous condition in July 1979, approximately thirty-
five years after his three-month period of service.  In 
August 1979, the RO denied service connection for anxiety 
neurosis, finding that it clearly existed prior to service 
and was not aggravated during the veteran's brief period of 
active service.  The veteran was given notice of this 
decision and of his appellate rights in September 1979, but 
he did not appeal the denial of benefits sought.  As such, 
the rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The veteran sought to reopen his claim numerous times between 
1980 and 2003, each time being advised that he had to submit 
new and material evidence to show that his psychiatric 
disorder did not exist prior to service or was aggravated by 
events that he experienced during his service.  The RO issued 
a rating decision in May 2003 finding that new and material 
evidence had not been obtained sufficient to reopen the 
previously denied claim.  The veteran was given notice of 
this decision and of his appellate rights, but again he did 
not appeal the denial of benefits sought.  Instead, the 
veteran elected to file his current request to reopen the 
claim in June 2003.

The veteran seeks to reopen his claim of entitlement to 
service connection for a nervous disorder.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed after August 2001, such as 
this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision.  

The record at the time the issue was addressed on the merits 
included the veteran's service medical records showing that 
he was inducted into active service without being found to 
have a psychiatric disorder.  Within one month of service, 
the veteran was hospitalized due to generalized complaints of 
headaches, stomach pains and leg pains that he said he had 
had since he broke his leg about five years before service; 
the veteran also complained of being generally unhappy and 
voiced his desire to go home.  The veteran remained 
hospitalized for the majority of his time in service and was 
ultimately determined to have a psychosis with constitutional 
psychopathic inferiority that existed prior to service.  
Consequently, he was discharged from service in April 1943.

In October 1975, the veteran underwent VA examination to 
determine whether he was unemployable.  Among his diagnoses, 
the veteran was found to have anxiety neurosis with mental 
deficiency.  In November 1975, the RO awarded the veteran 
nonservice-connected pension benefits.

Based on the evidence as outlined above, the RO denied 
entitlement to service connection for anxiety neurosis in 
August 1979.  Since that time, the veteran has made numerous 
statements reflecting his belief that he had a nervous 
breakdown during service and believes that he should be 
awarded compensation benefits because the psychiatric 
disorder began during service.  He has not, however, 
submitted any medical opinion and/or identified any treating 
psychiatrist who has determined that his currently diagnosed 
depression is a result of the psychosis determined to have 
existed prior to service and treated in 1943.

The medical evidence obtained since May 2003 shows that the 
veteran is treated for a number of disabilities.  There is 
treatment for depression and there is no reference in current 
records of psychiatric disability beginning as a consequence 
of service.  The veteran's testimony before the Board in May 
2006 was consistent with his previous statements of having 
had a nervous breakdown during service.  He stated, however, 
that he did not recall why he required psychiatric treatment 
during service.  The veteran's representative has confined 
its discussion of this claim to the possibility that the RO 
committed a clear and unmistakable error in its 1979 rating 
decision.

Given the evidence as outlined above, the Board finds that 
the evidence obtained since the RO denied the claim on the 
merits is neither new nor material.  Although current 
treatment records and the testimony of the veteran were not 
considered in May 2003, the newly obtained evidence does not 
speak to the disputed element of the claim of whether the 
veteran's psychiatric disorder did not actually exist prior 
to service and/or was aggravated by service, the crux of the 
claim and the fact necessary to substantiate the claim.  As 
such, the claim cannot be reopened and the denial is 
continued.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a voiding 
dysfunction is denied.

Compensation under 38 U.S.C.A. § 1151 for an erectile 
dysfunction is denied.

New and material evidence having not been obtained, service 
connection for anxiety neurosis remains denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


